 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 541 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2012 
Mr. Polis submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to provide that the House may not consider major legislation unless it addresses one issue at a time. 
 
 
Whereas, the House Republicans’ Pledge to America states: We pledge to make government more transparent in its actions, careful in its stewardship, and honest in its dealings.; and 
Whereas, the House Republicans’ Pledge to America states under the heading Advance Legislative Issues One at a Time: We will end the practice of packaging unpopular bills with must-pass legislation to circumvent the will of the American people. Instead, we will advance major legislation one issue at a time.: Now, therefore, be it 
 
That rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
12. 
(a)It shall not be in order to consider— 
(1)a bill or joint resolution that is major legislation and advances more than one issue; 
(2)an amendment to a bill or joint resolution to be offered at the outset of its consideration for amendment by a member of a committee of initial referral as designated in a report of the Committee on Rules to accompany a resolution prescribing a special order of business that is major legislation and advances more than one issue; or 
(3)a conference report to accompany a bill or joint resolution that is major legislation and advances more than one issue. 
(b)It shall not be in order to consider a rule or order that waives the application of paragraph (a). As disposition of a point of order under this paragraph or paragraph (a), the Chair shall put the question of consideration with respect to the rule or order, bill, joint resolution, or conference report, as applicable. The question of consideration shall be debatable for 10 minutes by the Member initiating the point of order and for 10 minutes by an opponent, but shall otherwise be decided without intervening motion except one that the House adjourn. 
(c)For the purpose of this clause, the term major legislation means legislation that is not a Sense of Congress or naming bill and would have a substantial impact on the American people. 
(d)For the purpose of this clause, the term advances only one issue means that the proposition focuses on one scope and object.. 
 
